Citation Nr: 0318254	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than October 17, 
1997 for a grant of service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to March 
1979.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that in an initial substantive appeal (Form 
9) submitted in September 2002, it was noted that the veteran 
requested a hearing before a Veterans Law Judge. In a 
subsequent Form 9 submitted in September 2002, it was 
indicated that the veteran did not want a hearing before a 
Veterans Law Judge.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A March 2002 notice of disagreement (NOD) submitted by the 
veteran's guardian, appears to raise the issue of clear and 
unmistakable error (CUE) with regard to the VA's denial of 
service connection for schizophrenia in 1980 and/or 1983 
rating decisions.  In an attachment to a September 2002 
substantive appeal (Form 9), the veteran's attorney 
explicitly raised the claims of clear and unmistakable error 
(CUE) regarding an August 20, 1980 rating decision and a May 
"17," 1983 rating decision for failure to grant service 
connection for schizophrenia.  The Board notes that the 
veteran's claim for service connection for an acquired 
psychiatric disorder was originally denied in the August 1980 
rating action and once again in a May 6, 1983 rating action.  
The veteran requested that the claim be reopened in October 
1997.  In the March 2000 rating decision on appeal, the RO 
granted service connection for schizophrenia and a 100 
percent evaluation was assigned, effective July 22, 1998.  
The veteran expressed disagreement with the assigned 
effective date in May 2000.  In an April 2001 rating 
decision, the RO determined that CUE existed in the March 
2000 rating decision with regard to the assignment of the 
original effective date of July 22, 1998 and determined that 
the correct effective date should have been October 17, 1997, 
the date of the veteran's reopened claim.  In a June 2002 
statement of the case, the RO once again provided a 
discussion that CUE existed with regard to the March 2000 
rating decision assignment of the original effective date.  
The RO, however, has not addressed the specific assertions by 
the veteran's guardian and attorney that CUE exists with 
regard to the August 20, 1980 rating decision and the May 6, 
1983 rating decision for failure to grant service connection 
for schizophrenia.  The Board finds that these issues of CUE 
are inextricably intertwined with the earlier effective date 
claim.  Before the earlier effective date issue can be 
addressed on appeal, the Board finds that the RO must 
formally address the veteran's assertions of CUE.  See 
Henderson v. West,  12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to adjudicate the veteran's claims of CUE 
with regard to the August 20, 1980 rating 
decision and the May 6, 1983 rating 
decision for failure to grant service 
connection for schizophrenia as 
specifically discussed in the attachment 
to the September 2002 Form 9.  The 
veteran and his attorney should be 
afforded the opportunity to present 
evidence and argument in support of the 
claim.  Notice of the determinations 
should be issued to the veteran and his 
representative, along with his appellate 
rights.

2.  With respect to the VCAA, the RO 
should take appropriate action in this 
case to comply with the notice and duty 
to assist provisions of 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002), to include with regard to the one-
year period for receipt of additional 
evidence in accordance with the holdings 
of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for entitlement to an effective date 
prior to October 17, 1997 for a grant of 
service connection for schizophrenia.  If 
the determination remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond.  With regard to the CUE 
claims, if either decision is adverse to 
the veteran and a timely NOD is filed, 
the RO should issue a statement of the 
case.  If the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue(s) the 
claim should be returned to the Board.  




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




